95 F.3d 1161
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
DRY CREEK CATTLE COMPANY, a wyoming Partnership, Plaintiff-Appellant,v.THE BASQUE CARTEL;  Steve Adami;  Tom Borgialli;  SimonIberlin;  Martin S. Harriet;  John Iberlin;  LowhamAssociates, a Wyoming Corporation;  Paul Lowham;  FarmersNational Company;  Garry Davis;  and Mary K. Davis.Defendants-Appellees.
No. 95-8018. (D.C. No. 94-0109)
United States Court of Appeals, Tenth Circuit.
Aug. 26, 1996.

ORDER AND JUDGMENT*
BEFORE:KELLY, Circuit Judge, BARRETT, AND JONES**, Senior Circuit Judges.


1
On appeal, the Plaintiffs contend that the district court erred when it entered summary judgment in favor of the Defendants.  We review the district court's decision to grant summary judgment de novo.  Lanphere & Urbaniak v. Colorado, 21 F.3d 1508, 1511 (10th Cir.), cert. denied, --- U.S. ---, 115 S. Ct. 638 (1994).  After a thorough examination of the parties' briefs, the auction videotape, and the record, we find that the district court correctly entered summary judgment for the Defendants.


2
Furthermore, it would be duplicative and serve no useful purpose to reiterate the excellent legal analysis developed by the court below in its published opinion.   Love v. Basque Cartel, 873 F. Supp. 563 (D.Wyo.1995).  Accordingly, we adopt the opinion of the district court and, therefore, affirm.

Entered for the Court:
Nathaniel R. Jones
Senior Circuit Judge


*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 The Honorable Nathaniel R. Jones, Senior United States Circuit Judge for the Sixth Circuit, sitting by designation